EXHIBIT 10.6



SANDISK CORPORATION
2013 INCENTIVE PLAN


STOCK OPTION AGREEMENT


RECITALS


A.    The Board has adopted the Plan to promote the interests of the Corporation
by providing eligible persons in the service of the Corporation (or any Parent
or Subsidiary) with the opportunity to acquire a proprietary interest, or
otherwise increase their proprietary interest, in the Corporation as an
incentive for them to remain in such service.


B.    Optionee is an eligible non-employee Board member, and this Agreement is
executed pursuant to, and is intended to carry out the purposes of, the Plan in
connection with the grant of an option to purchase shares of Common Stock
pursuant to the Non-Employee Director Compensation Policy.


C.    Except as otherwise set forth in the attached Appendix A, all capitalized
terms in this Agreement shall have the meaning assigned to them in the Plan.


NOW, THEREFORE, it is hereby agreed as follows:


1.Grant of Option. The Corporation hereby grants to Optionee, as of the Grant
Date, an option to purchase up to the number of Option Shares specified in the
Grant Notice. The Option Shares shall be purchasable from time to time during
the option term specified in Paragraph 2 at the Exercise Price.


2.Option Term. This option shall have a maximum term of seven (7) years measured
from the Grant Date and shall accordingly expire at the close of business in
California on the Expiration Date, unless sooner terminated in accordance with
Paragraph 5 or 6.


3.Limited Transferability.


(a)This option may be assigned in whole or in part during Optionee’s lifetime to
one or more of the Optionee’s Family Members or to a trust established for the
exclusive benefit of one or more such Family Members, to the extent such
assignment is in connection with the Optionee’s estate plan or pursuant to a
domestic relations order. The assigned portion shall be exercisable only by the
person or persons who acquire a proprietary interest in the option pursuant to
such assignment. The terms applicable to the assigned portion shall be the same
as those in effect for this option immediately prior to such assignment.


(b)Should the Optionee die while holding this option, then this option shall be
transferred in accordance with Optionee’s will or the laws of inheritance.
However, Optionee may designate one or more persons as the beneficiary or
beneficiaries of this option, and this option shall, in accordance with such
designation, automatically be transferred to such beneficiary or beneficiaries
upon the Optionee’s death while holding this option. Such beneficiary or
beneficiaries shall take the transferred option subject to all the terms and
conditions of this Agreement, including (without limitation) the limited time
period during which this option may, pursuant to Paragraph 5, be exercised
following Optionee’s death.


4.Dates of Exercise.


(a)This option shall be immediately exercisable for any or all of the Option
Shares, whether or not the Option Shares are at the time vested in accordance
with the Exercise Schedule set forth in the Grant Notice, and shall remain so
exercisable until the Expiration Date or sooner termination of the option term
under Paragraphs 5 or 6.


(b)Optionee shall, in accordance with the Exercise Schedule set forth in the
Grant Notice, vest in the Option Shares in one or more installments over his or
her period of Service (whether as a non-employee Board member, Employee or
consultant). The Option Shares shall, however, be subject to accelerated vesting
pursuant to the provisions of Paragraph 5, 6 or 7, but in no event shall any
additional Option Shares vest following Optionee’s cessation of Service.


5.Cessation of Service. The option term specified in Paragraph 2 shall terminate
(and this option shall cease to be outstanding) prior to the Expiration Date
should any of the following provisions become applicable:




--------------------------------------------------------------------------------






(a)Should Optionee cease Service for any reason (other than death or Permanent
Disability) while this option is outstanding, then the period during which this
option may be exercised shall be reduced to a twelve (12)-month period measured
from the date of such cessation of Service, but in no event shall this option be
exercisable at any time after the Expiration Date. During such limited period of
exercisability, Optionee (or the person or persons to whom this option is
transferred pursuant to a permitted transfer under Paragraph 3) may not exercise
this option in the aggregate for more than the number of Option Shares (if any)
in which Optionee is vested on the date of his or her cessation of Service. Upon
the earlier of (i) the expiration of such twelve (12)-month period or (ii) the
specified Expiration Date, the option shall terminate and cease to be
exercisable with respect to any vested Option Shares for which the option has
not been exercised.


(b)Should Optionee die during the twelve (12)-month period following his or her
cessation of Service but while this option is outstanding, then (i) the personal
representative of Optionee’s estate or (ii) the person or persons to whom the
option is transferred pursuant to Optionee’s will or the laws of inheritance
following Optionee’s death or to whom the option is transferred during
Optionee’s lifetime pursuant to a permitted transfer under Paragraph 3 or (iii)
the designated beneficiary or beneficiaries of this option (as the case may be)
shall have the right to exercise this option for any or all of the Option Shares
in which Optionee is vested at the time of Optionee’s cessation of Service (less
any Option Shares purchased by Optionee after such cessation of Service but
prior to death). Any such right to exercise this option shall terminate, and
this option shall accordingly cease to be exercisable for such vested Option
Shares, upon the earlier of (i) the expiration of the twelve (12)-month period
measured from the date of Optionee’s cessation of Service or (ii) the specified
Expiration Date.


(c)Should Optionee cease Service by reason of death or Permanent Disability,
then any Option Shares at the time subject to this option but not otherwise
vested shall vest in full so that this option may be exercised for any or all of
the Option Shares as fully vested shares of Common Stock at any time prior to
the earlier of (i) the expiration of the twelve (12)-month period measured from
the date of Optionee’s cessation of Service or (ii) the specified Expiration
Date, whereupon this option shall terminate and cease to be outstanding.


(d)Upon Optionee’s cessation of Service for any reason other than death or
Permanent Disability, this option shall immediately terminate and cease to be
outstanding with respect to any and all Option Shares in which Optionee is not
otherwise at that time vested in accordance with the normal Vesting Schedule or
the special vesting acceleration provisions of Paragraphs 6 and 7 below.


6.Change in Control.


(a)Should a Change in Control occur during Optionee’s period of Service, then
any Option Shares at the time subject to this option but not otherwise vested
shall automatically vest so that this option shall, immediately prior to the
specified effective date for that Change in Control, become exercisable for all
of the Option Shares as fully vested shares of Common Stock and may be exercised
for any or all of those vested shares. Immediately following the consummation of
the Change in Control, this option shall terminate and cease to be outstanding,
except to the extent assumed by the successor corporation or its parent company
or otherwise continued in effect pursuant to the terms of the Change in Control
transaction.


(b)If this option is assumed in connection with a Change in Control or otherwise
continued in effect, then this option shall be appropriately adjusted,
immediately after such Change in Control, to apply to the number and class of
securities which would have been issuable to Optionee in consummation of such
Change in Control had the option been exercised immediately prior to such Change
in Control, and appropriate adjustments shall also be made to the Exercise
Price, provided the aggregate Exercise Price shall remain the same. To the
extent the actual holders of the Corporation’s outstanding Common Stock receive
cash consideration for their Common Stock in consummation of the Change in
Control transaction, the successor corporation may, in connection with the
assumption or continuation of this option, substitute one or more shares of its
own common stock with a fair market value equivalent to the cash consideration
paid per share of Common Stock in such Change in Control transaction, provided
such common stock is readily tradable on an established U.S. securities exchange
or market.


7.Hostile Take-Over. In the event of a Hostile Take-Over effected during
Optionee’s period of Service, any Option Shares at the time subject to this
option but not otherwise vested shall automatically vest so that this option
shall, immediately prior to the effective date of that Hostile Take-Over, become
exercisable for all of the Option Shares as fully vested shares of Common Stock
and may be exercised for any or all of those vested shares. This option shall
remain exercisable for such fully vested Option Shares until the earlier of (i)
the specified Expiration Date, or (ii) the sooner termination of this option in
accordance with Paragraph 5 or 6.


8.Adjustment in Option Shares. Should any change be made to the Common Stock by
reason of any stock split, stock dividend, recapitalization, combination of
shares, exchange of shares or other change affecting the outstanding

2

--------------------------------------------------------------------------------




Common Stock as a class without the Corporation’s receipt of consideration,
appropriate adjustments shall be made to (i) the total number and/or class of
securities subject to this option and (ii) the Exercise Price in order to
reflect such change and thereby preclude a dilution or enlargement of benefits
hereunder.


9.Stockholder Rights. The holder of this option shall not have any stockholder
rights with respect to the Option Shares until such person shall have exercised
the option, paid the Exercise Price and become a holder of record of the
purchased shares.


10.Manner of Exercising Option.


(a)In order to exercise this option with respect to all or any part of the
Option Shares for which this option is at the time exercisable, Optionee (or any
other person or persons exercising the option) must take the following actions:


(i)To the extent the option is exercised for vested Option Shares, execute and
deliver to the Corporation a Notice of Exercise for the Option Shares for which
the option is exercised or comply with such other procedures as the Corporation
may establish for notifying the Corporation of the exercise of this option for
one or more Option Shares. To the extent the option is exercised for unvested
Option Shares, execute and deliver to the Corporation a Purchase Agreement for
those unvested Option Shares.


(ii)Pay the aggregate Exercise Price for the purchased shares in one or more of
the following forms:


(A)cash or check made payable to the Corporation;


(B)shares of Common Stock held by Optionee (or any other person or persons
exercising the option) for the requisite period (if any) necessary to avoid a
charge to the Corporation’s earnings for financial reporting purposes and valued
at Fair Market Value on the Exercise Date; or


(C)to the extent the option is exercised for vested Option Shares, through a
special sale and remittance procedure pursuant to which Optionee (or any other
person or persons exercising the option) shall concurrently provide irrevocable
instructions (i) to a brokerage firm (reasonably satisfactory to the Corporation
for purposes of administering such procedure in accordance with the
Corporation’s pre-clearance/pre-notification policies) to effect the immediate
sale of the Option Shares and remit to the Corporation, out of the sale proceeds
available on the settlement date, sufficient funds to cover the aggregate
Exercise Price payable for the Option Shares plus all applicable Tax-Related
Items required to be withheld by the Corporation (or any Parent or Subsidiary)
by reason of such exercise and (ii) to the Corporation to deliver the
certificates for the Option Shares directly to such brokerage firm on such
settlement date in order to complete the sale.


(iii)Furnish to the Corporation appropriate documentation that the person or
persons exercising the option (if other than Optionee) have the right to
exercise this option.


(b)Except to the extent the sale and remittance procedure is utilized in
connection with the option exercise, payment of the Exercise Price must
accompany the Notice of Exercise (or other notification procedure) delivered to
the Corporation in connection with the option exercise.


(c)As soon as practical after the Exercise Date, the Corporation shall issue to
or on behalf of Optionee (or any other person or persons exercising this option)
a certificate for the purchased Option Shares, with the appropriate legends
affixed thereto. To the extent any such Option Shares are unvested, the
certificates for those Option Shares shall be endorsed with an appropriate
legend evidencing the Corporation’s repurchase rights and may be held in escrow
with the Corporation until such shares vest.


(d)In no event may this option be exercised for any fractional shares.


11.No Advice Regarding Grant. The Corporation is not providing any tax, legal or
financial advice, nor is the Corporation making any recommendations regarding
Optionee’s participation in the Plan or the sale of the Option Shares issued
upon exercise of this option. Optionee is hereby advised to consult with his or
her own personal tax, legal and financial advisors regarding his or her
participation in the Plan before taking any action related to the Plan.



3

--------------------------------------------------------------------------------




12.No Impairment of Rights. This Agreement shall not in any way affect the right
of the Corporation to adjust, reclassify, reorganize or otherwise make changes
in its capital or business structure or to merge, consolidate, dissolve,
liquidate or sell or transfer all or any part of its business or assets. In
addition, this Agreement shall not in any way be construed or interpreted so as
to affect adversely or otherwise impair the right of the Corporation or the
stockholders to remove Optionee from the Board at any time in accordance with
the provisions of applicable law.


13.Compliance with Laws and Regulations.


(a)The exercise of this option and the issuance of the Option Shares upon such
exercise shall be subject to compliance by the Corporation and Optionee with all
applicable requirements of law relating thereto and with all applicable
regulations of any U.S., state, local, or foreign stock exchange (or the Nasdaq
Global Select Market, if applicable) on which the Common Stock may be listed for
trading at the time of such exercise and issuance.


(b)The inability of the Corporation to obtain approval from any regulatory body
having authority deemed by the Corporation to be necessary to the lawful
issuance and sale of any Common Stock pursuant to this option shall relieve the
Corporation of any liability with respect to the non-issuance or sale of the
Common Stock as to which such approval shall not have been obtained. The
Corporation, however, shall use its best efforts to obtain all such approvals.


14.Successors and Assigns. Except to the extent otherwise provided in Paragraphs
3 and 6, the provisions of this Agreement shall inure to the benefit of, and be
binding upon, the Corporation and its successors and assigns and Optionee,
Optionee’s assigns, the legal representatives, heirs and legatees of Optionee’s
estate and any beneficiaries of this option designated by Optionee.


15.Notices. Any notice required to be given or delivered to the Corporation
under the terms of this Agreement shall be in writing and addressed to the
Corporation at its principal corporate offices. Any notice required to be given
or delivered to Optionee shall be in writing and addressed to Optionee at the
address indicated below Optionee’s signature line on the Grant Notice. All
notices shall be deemed effective upon personal delivery or upon deposit in the
U.S. mail, postage prepaid and properly addressed to the party to be notified.


16.Construction. This Agreement and the option evidenced hereby are made and
granted pursuant to the Plan and are in all respects limited by and subject to
the terms of the Plan. All decisions of the Plan Administrator with respect to
any question or issue arising under the Plan or this Agreement shall be
conclusive and binding on all persons having an interest in this option.


17.Governing Law and Venue. The interpretation, performance and enforcement of
the Plan and this Agreement shall be governed by the laws of the State of
California without resort to that State’s conflict-of-laws rules. For purposes
of litigating any dispute that arises directly or indirectly from the
relationship of the parties evidenced by the Award or this Agreement, the
parties hereby submit to and consent to the exclusive jurisdiction of the State
of California and agree that such litigation shall be conducted only in the
courts of Santa Clara County, California, or the federal courts for the United
States for the Northern District of California, and no other courts, where this
Agreement is made and/or to be performed.


18.Excess Shares. If the Option Shares covered by this Agreement exceed, as of
the Grant Date, the number of shares of Common Stock which may without
stockholder approval be issued under the Plan, then this option shall be void
with respect to those excess shares, unless stockholder approval of an amendment
sufficiently increasing the number of shares of Common Stock issuable under the
Plan is obtained in accordance with the provisions of the Plan.


19.Severability. If any provision of this Agreement is held to be unenforceable
for any reason, it shall be adjusted rather than voided, if possible, in order
to achieve the intent of the parties to the extent possible. In any event, all
other provisions of this Agreement shall be deemed valid and enforceable to the
full extent possible.


20.Further Instruments. The parties agree to execute such further instruments
and to take such further action as may be reasonably necessary to carry out the
purposes and intent of this Agreement.


21.Authorization to Release Necessary Personal Information.


(a)Optionee hereby explicitly and unambiguously consents to the collection, use
and transfer, in electronic or other form, of Data by and among, as applicable,
the Employer, the Corporation (or any Parent or Subsidiary) for the exclusive
purpose of implementing, administering and managing Optionee’s participation in
the Plan.



4

--------------------------------------------------------------------------------




(b)Optionee understands that the Corporation and the Employer may hold certain
personal information about Optionee, including, but not limited to, Optionee’s
name, home address and telephone number, date of birth, social insurance number
or other identification number, salary, nationality, job title, any Shares or
directorships held in the Corporation, details of all Awards or any other
entitlement to Shares awarded, canceled, exercised, vested, unvested or
outstanding in Optionee’s favor, for the exclusive purpose of implementing,
administering and managing the Plan.


(c)Optionee understands that Data will be transferred to the Corporation’s
designated broker or such other stock plan provider as may be selected by the
Corporation in the future, which is assisting the Corporation with the
implementation, administration and management of the Plan. Optionee understands
that the recipients of the Data may be located in the United States or
elsewhere, and that the recipients’ country (e.g., the United States) may have
different data privacy laws and protections from Optionee’s country. Optionee
understands that if he or she resides outside the United States, he or she may
request a list with the names and addresses of any potential recipients of the
Data by contacting his or her local human resources representative. Optionee
authorizes the Corporation, the Corporation’s designated broker and any other
possible recipients which may assist the Corporation (presently or in the
future) with implementing, administering and managing the Plan to receive,
possess, use, retain and transfer the Data, in electronic or other form, for the
sole purposes of implementing, administering and managing his or her
participation in the Plan. Optionee understands that Data will be held only as
long as is necessary to implement, administer and manage Optionee’s
participation in the Plan. Optionee understands that if he or she resides
outside the United States he or she may, at any time, view Data, request
additional information about the storage and processing of Data, require any
necessary amendments to Data or refuse or withdraw the consents herein, in any
case without cost, by contacting in writing his or her local human resources
representative. Further, Optionee understands that he or she is providing the
consents herein on a purely voluntary basis. If Optionee does not consent, or if
Optionee later seeks to revoke his or her consent, his or her employment status
or Service and career with the Employer will not be adversely affected; the only
adverse consequence of refusing or withdrawing Optionee’s consent is that the
Corporation would not be able to grant Optionee options or other equity awards
or administer or maintain such awards. Therefore, Optionee understands that
refusing or withdrawing his or her consent may affect Optionee’s ability to
participate in the Plan. For more information on the consequences of Optionee’s
refusal to consent or withdrawal of consent, Optionee understands that he or she
may contact his or her local human resources representative.


22.Electronic Delivery and Acceptance. The Corporation may, in its sole
discretion, decide to deliver any documents related to current or future
participation in the Plan by electronic means. Optionee hereby consents to
receive such documents by electronic delivery and, if requested, to agree to
participate in the Plan through an on-line or electronic system established and
maintained by the Corporation or a third party designated by the Corporation.


23.Imposition of Other Requirements. The Corporation reserves the right to
impose other requirements on Optionee’s participation in the Plan, on this
option and on any Option Shares issued upon exercise, to the extent the
Corporation determines it is necessary or advisable for legal or administrative
reasons, and to require Optionee to sign any additional agreements or
undertakings that may be necessary to accomplish the foregoing.


24.Waiver. Optionee acknowledges that a waiver by the Corporation of breach of
any provision of this Agreement shall not operate or be construed as a waiver of
any other provision of this Agreement, or of any subsequent breach by Optionee
any other Participant of the Plan.


25.Entire Agreement. This Agreement, the Grant Notice and the Plan, including
any appendices or exhibits thereto, contain the entire agreement and
understanding of the parties hereto with respect to the subject matter contained
herein and therein and supersede all prior communications, representations and
negotiations in respect thereto. To the extent any provision of this Agreement
is inconsistent or in conflict with any term or provision of the Plan, the Plan
shall govern. Decisions of the Plan Administrator within the scope of its
administrative functions under the Plan shall be final and binding on the
Optionee and all persons claiming under or through the Optionee.





5

--------------------------------------------------------------------------------




APPENDIX A


The following definitions shall be in effect under the Agreement:


A.Agreement shall mean this Stock Option Agreement, which includes this
Appendix A.


B.Award shall mean the award of this option to purchase up to the number of
Option Shares to the Optionee pursuant to the terms of the Agreement.


C.Board shall mean the Corporation’s Board of Directors.


D.Corporation shall mean SanDisk Corporation, a Delaware corporation, and any
successor corporation to all or substantially all of the assets or voting stock
of SanDisk Corporation which shall by appropriate action adopt the Plan.


E.Data shall mean any information relating to the Participant who is or can be
identified from the data alone or in conjunction with other information that is
in, or likely to come into, the possession of data controller.


F.Employer shall mean the Corporation or any Parent or Subsidiary to which an
Employee provides Services.


G.Exercise Date shall mean the date on which the option shall have been
exercised in accordance with Paragraph 9 of the Agreement.


H.Exercise Price shall mean the exercise price per Option Share as specified in
the Grant Notice.


I.Exercise Schedule shall mean the schedule set forth in the Grant Notice
pursuant to which the option is to become exercisable for the Option Shares in
one or more installments over the Optionee’s period of Service.


J.Expiration Date shall mean the date on which the option expires as specified
in the Grant Notice.


K.Grant Date shall mean the date of grant of the option as specified in the
Grant Notice.


L.Grant Notice shall mean the Notice of Grant of Stock Option incorporating the
Agreement, pursuant to which Optionee has been informed of the basic terms of
the option evidenced hereby.


M.Notice of Exercise shall mean the notice of option exercise in the form
prescribed by the Corporation.


N.Option Shares shall mean the number of shares of Common Stock subject to the
option as specified in the Grant Notice.


O.Optionee shall mean the person to whom the option is granted as specified in
the Grant Notice.


P.Plan shall mean the Corporation’s 2013 Incentive Plan.


Q.Tax-Related Items shall mean income tax, social insurance, payroll tax, fringe
benefits tax, payment on account or other tax‑related items related to
Optionee’s participation in the Plan and legally applicable to Optionee or
deemed by the Corporation or the Employer in its discretion to be an appropriate
charge to Optionee even if legally applicable to the Corporation or the
Employer.





A - 1